UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7575


SHEROD MAIR,

                Plaintiff - Appellant,

          v.

HESTER BARBER; SCOTT MEMMOTT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00492-RAJ-DEM)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherod Mair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherod Mair appeals the district court’s order denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Mair v.

Barber, No. 2:10-cv-00492-RAJ-DEM (E.D. Va. Oct. 22, 2010).                    We

dispense      with   oral   argument    because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2